Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7, 10, 12, 14-18, and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendments to claims 1 and 12 overcome the 35 U.S.C. 112(a) rejections by removing the limitations that were not supported by the specification as filed. Additionally, the newly added limitations are supported by the specification as filed. The 35 U.S.C. 112(a) rejections are therefore withdrawn.
Regarding the prior art, the combination of Kurian and Scheffer does not disclose the newly added limitation of the maximum likelihood probability is calculated, by using a Gaussian Mixture Model (GMM), through calculating a probability that an acoustic feature of each of a plurality of frames is generated by a corresponding phoneme and multiplying probabilities for the plurality of frames to obtain a conditional probability; and determining that the extracted acoustic features match the acoustic feature set corresponding to the recognized identity when the calculated probability is greater than a first threshold, wherein the first threshold is a probability threshold indicating whether the recognized identity is the identity corresponding to the extracted acoustic features, as required by independent claims 1 and 12.  The additional prior art of record also fails to disclose or suggest these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yue et al. disclose a voice recognition method utilizing GMMs to match extracted acoustic features to an acoustic feature set. However, Yue et al. do not disclose or suggest of the maximum likelihood probability is calculated, by using a Gaussian Mixture Model (GMM), through calculating a probability that an acoustic feature of each of a plurality of frames is generated by a corresponding phoneme and multiplying probabilities for the plurality of frames to obtain a conditional probability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





BLA 1/15/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656